DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/903,032, filed on 1/5/2016.

Information Disclosure Statement
The information disclosure statement dated 10/22/2019 has been considered and made of record.

Allowable Subject Matter
Claims 1-7 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 6, at line 11, “the first concentration” has been changed to --the third concentration-- to correct and obvious typographical error.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 and any claim dependent therefrom is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a system for determining a response of a microorganism to a test substance in the claimed environment or scope of claim that includes a computer-based system that is configured to identify a position of a border zone to determine a minimal inhibitory concentration (MIC) and identify a width of a border zone to determine a resistance of the microorganism to the test substance based on the width of the border zone.  The closest prior art of Thorslund et al. (US 2011/0217771) includes a microscopy and/or imaging system but does not disclose a computer-based system that is configured to identify a position of a border zone to determine a minimal inhibitory concentration (MIC) and identify a width of a border zone to determine a resistance of the microorganism to the test substance based on the width of the border zone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB